Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on February 8, 2021 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Drawings
Then drawing corrections filed June 15, 2020 and February 8, 2021 have been approved.

Specification
Although the applicant has submitted a clean copy of the substitute specification on December 3, 2020, the applicant has failed to comply with 37 CFR 1.125(c) since the applicant has failed to provide a marked up copy of the specification.  Accordingly, the previous objection to the specification has been maintained and is repeated below.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Recitations such as “to enable integration of the sensor system” on lines 2-3 of claim 9 render the claims indefinite because it is unclear if only the second interface enable integration of the sensor system or if both the first and second interfaces enable integration of the sensor system.  Recitations such as “is configured for connection of at least one sensor” on line 3-4 of claim 9 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What is the sensor connected to?  Also see lines 4-5 of claim 9.  Recitations such as “operable” on line 5 of claim 11 render the claims indefinite because it is unclear how generator damping by the electric motor occurs when the motor is only operable as a generator.  It appears that generator damping of the by the electric motor only occurs when the motor is operated as a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4973894) in view of Bollengier et al. (US 5428278).  Johansson discloses a drive device for a leaf (not shown, but see line 46 of column 3) of a door, the door having a first edge and a laterally opposing second edge, the door hingedly coupled to a door frame along the second edge, the drive device comprising:
a drive with a mechanical store 2 charged by an opening movement of the leaf and discharged by a closing movement of the leaf;
an electric motor 4, 5 in operative connection, by a motor shaft (not numbered, but shown in figure 2), with the leaf, the electric motor operable as a generator for damping the opening movement of the leaf and the closing movement of the leaf;
control electronics 6 configured to actuate the electric motor (claim 1);

Johansson is silent concerning a sensor system.
However, Bollengier et al. discloses a drive device 20 comprising a sensor system 12 configured to substantially monitor a hazard zone (labeled below) between a second edge of the door and a door frame along a length of the second edge of the door 18, wherein control electronics 24, 26 are used to control the movement of the door as a function of output signals of the sensor system (claim 1);
wherein the first edge (not numbered, but shown in figure 1) of the door is monitored by the sensor system as an additional hazard zone (claim 3);
wherein a region (not numbered, but shown in figure 1) located in front of the leaf 18 in a direction of movement of the leaf, during the opening movement or the closing movement of the leaf is monitored by the sensor system as an additional hazard zone (claim 4);
wherein the sensor system 12 comprises at least one of a contactless sensor or a tactile sensor (claim 5);
wherein the sensor system 12 comprises at least one of a switch strip or active infrared sensor (as set forth on line 31 of column 2) (claim 6);
wherein the drive comprises an interface 24 via which an external sensor (not shown, but comprising the interface for the optional sensor set forth on lines 41-42 of column 4) of the sensor system is connectable to the control electronics of the drive (claim 7);

wherein the drive comprises a first interface 24 and a second interface (not shown, but comprising the interface for the optional sensor set forth on lines 41-42 of column 4) to enable integration of the sensor system, wherein the first interface is configured for connection of at least one sensor for a right-handed door and the second interface is configured for connection of at least one sensor, i.e., the optional sensor, for a left handed door (claim 9);
wherein the control electronics are configured to test and monitor a functionality of the sensor system (claim 10);
wherein the control electronics are configured to, in a presence of a hazard in the hazard zone detected by the sensor system 12, reduce a speed of the closing movement or a speed of the opening movement of the leaf (claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Johansson with a sensor system, as taught by Bollengier et al., to prevent the door leaf from impacting a person.

	With respect to claim 12, wherein, in a presence of a hazard in the hazard zone of detected by the sensor system 12, the leaf is lockable against a force of the mechanical store, and via the control electronics, the electric motor 4, 5 is acted on by external electrical energy or a braking device is actuated to act on a motor shaft of the electric motor.
.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johasson in view of Bollengier et al. as applied to claims 1 and 3-13 above, and further in view of Bohan (US 4845435).  Bohan discloses a sensor fault detector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Johasson, as modified above, with a sensor fault detector, as taught by Bohan, to enable the control electronics to control the motor without the use of the sensor.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johasson in view of Bollengier et al. as applied to claims 1 and 3-13 above, and further in view of Kim (US 9583972).  Kim discloses a sensor system having a sleep mode as set forth on lines 36-38 of column 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Johasson, as modified above, with a sleep mode, as taught by Kim, to conserve the use of power.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johasson in view of Bollengier et al. as applied to claims 1 and 3-13 above, and further in view of Houser et al. (US 2011/0227746).  Houser et al. discloses the user of an optical signaling device 60a, 60b to indicate a hazard detected by a sensor.
.

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.
The applicant’s comments that Bollengier et al. fails to disclose a sensor system that monitors a hazard zone of the door that is located along a length of a hinge side of the door are not persuasive.  As shown in the annotated copy of figure 1 below, the sensor area of Bollengier et al. extends from the sensor 12 to the floor.  At least a portion of the sensor area extends along a hinge side of the door.
It should be noted that it appears that the applicant’s hazard zone extends along an entire length of the hinge side of the door and is generally parallel to the hinge side of the door.  It is suggested that the applicant consider amending the claims to recite the above observations, keeping new matter in mind, to further the prosecution of the application.

    PNG
    media_image1.png
    1722
    1070
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS NOT MADE FINAL.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634